ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
McClain Contracting Company, Inc.           )     ASBCA No. 61904
                                            )
Under Contract No. NNS15AA10C               )

APPEARANCES FOR THE APPELLANT:                    Joseph R. Duncan, Jr., Esq.
                                                  Jeremy Gaddy, Esq.
                                                   Clark, May, Price, Lawley, Duncan &
                                                    Paul, LLC
                                                   Birmingham, AL

APPEARANCES FOR THE GOVERNMENT:                   Scott Barber, Esq.
                                                   NASA Chief Trial Attorney
                                                  Jeffrey A. Renshaw, Esq.
                                                   Trial Attorney
                                                   Stennis Space Center, MS

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 29, 2019




                                                   ministrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61904, Appeal of McClain Contracting
Company, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals